Citation Nr: 1705424	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an increased evaluation in excess of 10 percent prior to November 18, 2011; 20 percent prior to March 10, 2015; and in excess of 40 percent thereafter for left peripheral neuropathy with sciatic nerve impairment.

3.  Entitlement to an increased evaluation in excess of 10 percent prior to November 18, 2011 and 20 percent thereafter for right peripheral neuropathy with sciatic/crurial nerve impairment.

4.  Entitlement to an increased evaluation in excess of 20 percent for left peripheral neuropathy with femoral nerve impairment.

5.  Entitlement to an increased evaluation in excess of 20 percent for right peripheral neuropathy with femoral nerve impairment.

6.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1968 and from March 1975 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction has since been transferred to the RO in Portland, Oregon.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge via live video teleconference on October 2016.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

Although it was noted that there were eight issues on appeal at the Veteran's October 2016 Board hearing, a review of the claims file shows that two of the Veteran's claims involving bilateral peripheral neuropathy prior to November 18, 2011 were actually just earlier iterations of the same disabilities involving the sciatic nerve after November 18, 2011.  As such, for the sake of economy, these issues were consolidated into two single issues involving all of the relevant time periods at issue.  The captions on the title page have been amended to reflect this finding accordingly.  

The issues of entitlement to increased evaluations for the Veteran's bilateral peripheral neuropathy disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II has shown the administration of a hypoglycemic agents, insulin, restricted diet, and restriction of activities from October 7, 2015, but only shown the administration of hypoglycemic agents, insulin, and restricted diet prior to that time during the appeals period.

2.  The medical evidence of record shows that the Veteran does not have a current disability of the heart, to include consideration of complaints of angina and findings of mild left ventricular hypertrophy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent prior to October 7, 2015 for diabetes mellitus type II have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Codes 7913 (2016).

2.  The criteria for an evaluation of 40 percent, but no higher, from October 7, 2015 for diabetes mellitus type II have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Codes 7913 (2016).

3.  The Veteran's heart condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was notified via a letter in September 2009 in which the criteria for establishing increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence were provided.  He was notified in January 2013 in regards to the criteria for establishing service connection for his claimed heart condition.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.

VA provided the Veteran with adequate medical examinations. The examinations were adequate because each contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486. 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4  (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  This diagnostic code provides that a 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  Id.  A 40 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.  Diabetes mellitus requiring insulin, restricted diet and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated warrants a 60 percent disability rating.  Id.  A 100 percent disability rating is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Diabetes Mellitus Type II

The Veteran contends that his diabetes mellitus type II is worse than reflected by his current evaluation of 20 percent.

A review of the Veteran's outpatient treatment records shows that the Veteran has been continuously treated for diabetes since 1996.  Until March 21, 2016, the Veteran's treatment regimen included the provision of insulin, hypoglycemic agents, and dietary regulations.  There were no showings of hospitalizations one to two times per year, bi-monthly outpatient visits, ketoacidosis, or hypoglycemic reactions.

The Veteran was provided with a VA examination in October 2009.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with diabetes mellitus type II.  It was noted that that Veteran's treatment regimen included the provision of insulin, hypoglycemic agents, and dietary regulations.  There were no showings of hospitalizations one to two times per year, bi-monthly outpatient visits, ketoacidosis, or hypoglycemic reactions.

The Veteran was provided with an additional VA examination in August 2010.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with diabetes mellitus type II.  It was noted that that Veteran's treatment regimen included the provision of insulin, hypoglycemic agents, and dietary regulations.  There were no showings of hospitalizations one to two times per year, bi-monthly outpatient visits, ketoacidosis, or hypoglycemic reactions.

The Veteran was provided with an additional VA examination in April 2013.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with diabetes mellitus type II.  It was noted that that Veteran's treatment regimen included the provision of insulin, hypoglycemic agents, and dietary regulations.  There were no showings of hospitalizations one to two times per year, bi-monthly outpatient visits, ketoacidosis, or hypoglycemic reactions.

A letter from the Veteran's physician in May 2013 indicated that the Veteran had been treated for diabetes for several years prior.  The Veteran's treatment involved a prescription of activities, but no orders for any limitation.  Although there was a notation of limitation of activity, it was solely in regards to the Veteran's diabetic peripheral neuropathy, but not his diabetes mellitus type II in and of itself.

In an October 7, 2015 VA outpatient treatment note, it was indicated that the physician discussed controlling food intake and activity as well as taking metformin and insulin.  It was noted that the Veteran was continuing these steps in a December 2015 treatment note.

The Veteran was provided with an additional VA examination in March 2016.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with diabetes mellitus type II.  It was noted that that Veteran's treatment regimen included the provision of insulin, hypoglycemic agents, dietary regulations, and a regulation of activities.  There were no showings of hospitalizations one to two times per year, bi-monthly outpatient visits, ketoacidosis, or hypoglycemic reactions.

Heart Condition

The Veteran contends that he currently suffers from a heart condition that is the result of military service, to include exposure to herbicides.  It is noted that the Veteran has verifiable service in Vietnam and presumed Agent Orange exposure.  Additionally, the Veteran has claimed that his heart condition may have been caused or aggravated by his service-connected diabetes mellitus type II.  In this regard, the Veteran has noted that he was told about this potential relationship by his medical providers.

A review of the Veteran's service treatment records does not reveal any discussion of diagnoses or treatment for any conditions involving the heart.  There is additionally an absence of such discussion in medical records within a year of leaving military service.

A review of the Veteran's outpatient treatment records does not reveal any diagnosed heart disabilities.  Rather, the Veteran has historically been treated for complaints of chest pain diagnosed as angina, but with no underlying cardiac disability or etiology.  Additionally, in a February 2013 echocardiogram, it was noted that the Veteran had mild left ventricular hypertrophy, but that the heart was otherwise within normal limits.  No cardiac diagnoses were provided.

The Veteran was provided with a VA examination in June 2013.  Upon a review of the claims file, subjective interview, and objective testing, the examiner while noting prior treatment for angina, found that the Veteran did not have ischemic heart disease or any other heart disability and, therefore, declined to provide an opinion regarding any relationship to conceded Agent Orange exposure in military service.


Analysis

Diabetes Mellitus Type II

Here, the evidence is clear that the Veteran's diabetes mellitus type II, currently rated as 20 percent disabling, requires the use of an oral hypoglycemic agent, insulin, restricted diet, and restriction of activities from October 7, 2015.  Therefore, the Veteran is entitled to an evaluation of 40 percent from October 7, 2015, the earliest date upon which the medical evidence showed the Veteran met such entitlement.  To be entitled to a higher disability rating, however, there must be, among other things, medical evidence showing that there were hospitalizations one to two times per year, bi-monthly outpatient visits, ketoacidosis, or hypoglycemic reactions.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  That evidence is lacking in this case.  None of the VA examiners or medical treatment records has shown the presence of such increased symptoms.  Because the medical evidence of record has not at any time during the pertinent appeals period shown these increased requirements, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for the diabetes mellitus from October 7, 2015.

In regard to the Veteran's evaluation for diabetes mellitus type II prior to October 7, 2015, the Board finds that the evidence is clear that the Veteran's diabetes mellitus type II, currently rated as 20 percent disabling, requires the use of an oral hypoglycemic agent, insulin, and restricted diet only prior to October 7, 2015.  To be entitled to a higher disability rating, however, there must be, among other things, medical evidence showing that the Veteran's condition requires a medically mandated regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  That evidence is lacking in this case.  None of the VA examiners or medical treatment records has shown the presence of such regulation of activities prior to October 7, 2015.  Although the Veteran's doctor appeared to regulate his activities in a 2013 treatment record in relation to his diabetic neuropathy symptoms, there was no such regulation regarding his diabetes mellitus type II in and of itself.  Because the medical evidence of record has not at any time during the pertinent appeals period shown these increased requirements, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the diabetes mellitus prior to October 7, 2015.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Such clinical laboratory findings do not show a higher rating is warranted. 

The United States Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).

Here, during the VA examinations of record, there were no functional impairments or effects noted on the Veteran's occupation.  Furthermore, the Veteran has not alleged how his diabetes mellitus type II is worse than contemplated by his evaluations of 20 percent and 40 percent respectively.  Accordingly, the Board determines that the Veteran's complaints of diabetes complications have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittlieder v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Heart Condition

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a heart condition.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability due to disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability due to disease or injury, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability due to disease or injury (underlying pathology), as the evidence of record reveals no diagnosed disability manifested by a heart condition.  Rather, the Veteran's post-service records are absent for any such discussion, to include any underlying disabilities.  This is despite consideration of the Veteran's claimed symptoms, to include chest pain diagnosed as angina and mild left ventricular hypertrophy.

Additionally, the Board notes that, although the Veteran complains of pain affecting his chest, pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The only other evidence in the claims file supporting the existence of a disability manifested by a heart condition is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or cardiovascular medicine more particularly, and that he is merely speculating as to whether he has disease or injury that is the underlying pathology for his complaints.  In this regard, he is not competent to diagnose a disability due to disease or injury manifested by a heart condition, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disease manifested by a heart condition is lacking in probative value.  Just because lay evidence may be relevant on an issue does not mean that it is sufficient to support a claim.  The burden of persuasion that service connection is warranted has not been met. 

In short, in the absence of persuasive probative evidence demonstrating any current disability due to a heart condition, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a heart condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an increased evaluation of 40 percent from October 7, 2015 for diabetes mellitus type II, but no higher, is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to an increased evaluation in excess of 20 percent prior to October 7, 2015 for diabetes mellitus type II is denied.

Entitlement to service connection for a heart condition is denied.


REMAND

Here the Veteran claims that his peripheral neuropathy disabilities of the bilateral lower extremities are worse than reflected by his current evaluations.  In this regard, the Veteran has testified at his October 2016 Board hearing that he has had increased difficulties ambulating due to his peripheral neuropathy since his last VA examination in March 2016.  Additionally, the Veteran was shown to be in a motorized wheelchair at the time of the October 2016 Board hearing that was indicated to be a result of the peripheral neuropathy.

The Veteran was last provided with a VA examination in March 2016.  Upon review of the claims file, subjective interview, and objective testing, the examination revealed severe polyneuropathy that was found to be most likely related to diabetes mellitus type II.

Although the March 2016 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2016).  This duty to assist includes providing a thorough and contemporaneous medical examination.   See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992)).  The Veteran has reported worsening symptoms since the March 2016 VA examination.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records not already associated with the claims file. 

2. Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his peripheral neuropathy disabilities of the bilateral lower extremities. 

3. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


